UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7630



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTHONY MARK WILSON, a/k/a T-Bird,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:04-cr-00379-LDW; 1:07-cv-00804-LDW)


Submitted:   January 30, 2008          Decided:     February 15, 2008


Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Anthony Mark Wilson, Appellant Pro Se. G. David Hackney, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony Mark Wilson seeks to appeal the district court’s

order denying his motion for enlargement of time to file a 28

U.S.C. § 2255 (2000) motion, and construing the motion as his first

§ 2255 motion and denying that motion, as well as its order denying

Wilson’s Fed. R. Civ. P. 59(e) motion.                    The orders are not

appealable unless a circuit justice or judge issues a certificate

of appealability.          See 28 U.S.C. § 2253(c)(1) (2000); Reid v.

Angelone,    369    F.3d     363,   369    (4th    Cir.   2004)       (requiring    a

certificate of appealability in Fed. R. Civ. P. 60(b) context).                     A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                        28 U.S.C.

§   2253(c)(2)     (2000).      A   prisoner      satisfies    this    standard    by

demonstrating      that     reasonable     jurists     would     find    that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the   district     court   is   likewise    debatable.         See    Miller-El    v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We have independently reviewed the record and conclude that Wilson

has not made the requisite showing.                   Accordingly, we deny a

certificate of appealability and dismiss the appeal.*                   We dispense


      *
     Because the district court failed to provide Wilson notice
and an opportunity to amend his motion for enlargement of time
prior to recharacterization, Wilson need not seek this court’s

                                      - 2 -
with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         DISMISSED




authorization to file a future § 2255 motion raising additional
claims. See Castro v. United States, 540 U.S. 375, 381-83 (2003).
We express no opinion, however, regarding whether such a motion
would be timely.

                              - 3 -